Citation Nr: 1423070	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  09-17 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for cystic acne.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1992 to March 1993.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In October 2009 a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  In February 2010 this matter was remanded for additional development of the record.  

The February 2010 Board decision also reopened a claim of service connection for a psychiatric disability, denied an increased rating for residuals of a stress fracture of the left femoral neck with bursitis, and assigned an effective date of August 8, 2007 for the award of service connection for left thigh postoperative scars.  A June 2011 rating decision granted service connection for major depression, rated 30 percent.  Accordingly, the issue stated on the preceding page is the only issue remaining before the Board.


FINDING OF FACT

The Veteran's acne pre-existed, and did not increase in severity during, her service.  


CONCLUSION OF LAW

The Veteran's pre-existing acne was not aggravated during service, and service connection for cystic acne is not warranted.  §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. § 3.306 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant was advised of VA's duties to notify and assist in the development of this claim.  A March 2007 letter, prior to the adjudication of the claim, explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing and the evidence she was responsible for providing, and informed her of disability rating and effective date criteria.  She has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  Any notice timing error was cured by subsequent readjudication.

At the hearing before the undersigned the Veteran was advised that to establish service connection for a pre-existing disability it was necessary to show an increase in severity of the disability during service.  Testimony was elicited to determine whether evidence of such worsening is available.  The Board's February 2010 remand of this matter sought development to determine whether the disability indeed worsened during service.  It is not alleged that notice required at the hearing was less than adequately provided. 

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured, and she has been afforded an examination to determine whether her acne was aggravated in service.  The Board finds that the record, as it stands, includes competent evidence adequate for the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.  

Factual background, Legal criteria and Analysis

The Board has reviewed all of the evidence in the appellant's record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

A report of medical history in December 1991 shows the Veteran was on Erythromycin, Benzoyl peroxide and Retin-A for acne.  Her skin and face were normal on the enlistment examination in December 1991.  Cystic acne was diagnosed on a medical evaluation board in September 1992.  She was referred to a dermatology clinic in January 1993 for follow-up for acne vulgaris.  When seen the next day, she reported a one to two year history of acne of the face.  It was indicated she had been treated with medication for it.  The impression was acne vulgaris, moderately severe.  The dosages of her medications were increased.  The Veteran was hospitalized for unrelated complaints later in January 1993.  A review of systems showed she had severe cystic acne, for which she had been seen one week earlier and placed on medication.  
VA outpatient treatment records show the Veteran was seen in November 2001.  It was noted she had been placed on contraceptive medication in June and had developed cystic acne.  The assessment was severe cystic acne secondary to medication.  

Private medical records show the Veteran was seen for unrelated problems in December 2006 and February 2007.  Examinations of the skin on both visits revealed no rashes, lesions or areas of discoloration.

On April 2010 VA skin examination the Veteran stated she had been treated several times for acne with Benzoyl peroxide cream and Retin-A.  She reported that during basic training she had an episode of acne with occasional cystic lesions, for which she used over-the-counter medication, with minimal relief.  The examiner, who reviewed the claims folder, noted the Veteran was on medication for acne when she entered service.  It was noted that she saw a private dermatologist following service, and that medication was restarted, but stopped secondary to severe side effects.  She stated that over the years she had several acne flares, but no longer had cystic lesions.  She was currently using an over-the-counter treatment, and reported she had flare-ups almost once a month.  The diagnosis was chronic acne.  The examiner noted the Veteran was treated for acne during service, and had been treated for severe acne prior to service.  He commented that her condition started before service with some improvement over the years.  Her current diagnosis was related to her dermatological complaints in service.  The course over the years showed progressive improvement with less appearance of the cystic lesions currently.  The examiner added that in his clinical opinion, it was the natural course of the disease and it did not appear that service aggravated the Veteran's preexisting condition.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §  1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).
Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111.  

Aggravation of a preexisting injury will be said to have occurred where there is an increase of disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  Temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  See Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder on a direct-incurrence basis, but may bring a claim for service-connected aggravation of that disorder.  In that case, Section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Although no pertinent findings were recorded on the enlistment examination in December 1991, it was noted at the time that the Veteran was on multiple medications for acne.  It is therefore clearly shown that the Veteran had acne which was being controlled by medication when she entered service.  During the hearing, before the undersigned the Veteran acknowledged she had acne prior to service.  The critical question therefore is whether or not the Veteran's preexisting acne chronically increased in severity during service.  To support a finding of aggravation, the evidence must show that the underlying disability underwent a chronic increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

The evidence of record does not show that the Veteran's pre-existing acne did indeed chronically increase in severity during service.  The Board notes the Veteran was seen on a few occasions in service for acne, and had medication for acne prescribed, as when she entered service; in other words, she had flares of acne in service.  She has testified at the hearing before the undersigned that she was treated for acne following service, but indicated that records of such treatment are unavailable.  The Board notes that a number of years after service, in November 2001, she developed cystic acne upon being placed on contraceptive medication.  As is noted above, on April 2010 VA examination, the examiner opined that the Veteran's acne was not aggravated in service.  The examiner explained the rationale for the opinion, noting that the underlying acne disability had not chronically worsened in service, and that the underlying acne had actually improved over the years.  The examiner indicated that the acute exacerbations of acne in service were flares of the disease (such as the Veteran had before service, and did not evidence a chronic increase in the underlying disability).  This opinion by a medical professional with citation to supporting factual data merits substantial probative value, and is persuasive.   

The Veteran's lay assertions that her acne increased in severity in service are self-serving and inconsistent with the factual record.  Notably, she does not cite to any factual data that support her allegatioin of chronic worsening of the acne in service.  In fact, she has conceded that she no longer has episodes of cystic lesions (which would evidence improvement, not worsening).  

In summary, the record shows that Veteran's acne preexisted service, and was manifested by acute flares but not chronically worsened therein.  The preponderance of the evidence is against this claim, and service connection for cystic acne must be denied.


ORDER

The appeal seeking service connection for cystic acne is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


